DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 4/22/2021 has been considered.
Drawings
The drawings filed on 4/22/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 4/22/2021 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2017/036557).
Regarding claims 1 and 2, Matsuda discloses:
A method for manufacturing a semiconductor device comprising:
5forming a thermosetting resin film (polyimide film 14, ¶0021) on a first metal layer (22, ¶0024);
forming an opening in the resin film (¶0026); 
forming a second metal layer (24, ¶0027) that covers a region from an upper surface of the first metal layer (22) exposed from the opening of the resin film to an upper surface of the resin film; 
10performing heat treatment at a temperature equal to or higher than a temperature at which the resin film is cured before forming the second metal layer (¶0025); 
forming a cover film (16, ¶0026) that covers the upper surface of the resin film (14) and a side surface of the second metal layer (24) after performing the heat treatment (¶0025); and 
forming a solder (21, ¶0035) on an upper surface of the second metal layer (24) exposed from an 15opening of the cover film (16) after forming the cover film.
Matsuda does not disclose “performing heat treatment at a temperature equal to or higher than a temperature at which the resin film is cured after forming the second metal layer.  However, Applicant is advised that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  The claimed process steps are disclosed by Matsuda.  Therefore, rearrangement of the original steps as disclosed by Matsuda would be within the skill of one of ordinary skill in the art.  Therefore, the claimed limitations are considered met.
Regarding claim 3, Matsuda further discloses:
wherein the forming the second metal layer (24) includes: 
forming a third metal layer (element 24 extending between element 22 to top surface of element 14) that covers the region from the upper surface of the first 25metal layer exposed from the opening of the resin film to the upper surface of the resin film (14); and 
forming a fourth metal layer (24 extending vertically from top surface of element 14 and horizontally as shown in figure 3a) that covers a region from an upper surface of the third metal layer to a portion of the upper surface of the resin film that is outside the third metal layer.
Regarding claim 5, Matsuda further discloses:
wherein a solder wettability of the cover film (SiN layer 16, ¶0016) is lower than that of the second metal layer (Au layer 24, ¶0015).
Regarding claim 6, Matsuda further discloses:
10wherein the forming the cover film (16) is forming the cover film that covers a region from the upper surface of the resin film (14) to the upper surface of the second metal layer (24).
Regarding claim 7, Matsuda does not disclose “15wherein a temperature in the heat treatment is equal to or more than a melting point of the solder”.
Applicant is advised that, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the applied prior art can be so modified.  Therefore, the claimed limitations are considered met.
Allowable Subject Matter
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose “wherein SGR/24731181.112 the first metal layer includes gold, the third metal layer includes palladium, and the forming the fourth metal layer is forming the fourth metal layer including nickel by electroless plating treatment” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899